J-A14014-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                          Appellee

                     v.

HECTOR B. GERMOSEN

                          Appellant                   No. 1652 MDA 2015


              Appeal from the Judgment of Sentence June 15, 2015
                In the Court of Common Pleas of Dauphin County
               Criminal Division at No(s): CP-22-SA-0000235-2014

BEFORE: BOWES, OTT AND PLATT,* JJ.

JUDGMENT ORDER BY BOWES, J.:                               FILED MAY 11, 2016

       Hector B. Germosen appeals from the trial court’s verdict finding him

not guilty. We quash.

       Appellant was served with notice that a building that he owns in

Harrisburg, Dauphin County, was going to be condemned, and was issued a

citation regarding violations of the applicable building code. At a summary

trial before a magisterial district judge, Appellant did not appear and was

found guilty of the violations. Appellant filed a timely appeal to the Court of

Common Pleas of Dauphin County. Appellant made repairs to the building.

At the conclusion of a June 15, 2015 trial before the common pleas court,

City   Code    Enforcement   Officer   Darryl   Restagno    agreed   to   lift   the

condemnation order and the failure to comply citation, subject to a physical

inspection, and end the criminal matter. Appellant agreed. N.T. 6/15/15 at

* Retired Senior Judge assigned to the Superior Court.
J-A14014-16



4. The court then granted Appellant’s summary appeal and entered a not

guilty verdict on the record. Appellant filed the present appeal.

       This appeal is untimely. The verdict was entered in Appellant’s

presence on June 15, 2015. On June 29, 2015, he filed an untimely motion

to modify his non-existent sentence and a notice of appeal on September

21, 2015, from the subsequent denial of the post-trial motion.       Post-trial

motions may not be filed in a summary case.        Pa.R.Crim.P. 720(D).    The

“determination of guilt at the conclusion of the trial de novo shall constitute

a final order for purposes of appeal.” Id. Thus, Appellant’s notice of appeal

is untimely as it was not filed within thirty days of June 15, 2015. Pa.R.A.P.

903(a).

       In response to this Court’s rule to show cause why this appeal should

not be dismissed as untimely, Appellant averred that he did not receive a

copy of the June 15, 2015 order. The verdict rendered at the June 15, 2015

proceeding was the final order in this matter. Appellant was present when

the not guilty verdict was entered, and had notice of it. N.T., 6/15/15. at 5.1

       For the foregoing reasons, we quash this appeal.




____________________________________________


1
  To the extent Appellant’s complaints on appeal relate to the fact that an
inspection is to be conducted of his property, we note that he expressly
agreed to the inspection. N.T., 6/15/15, at 4.



                                           -2-
J-A14014-16



     Appellant’s Application for Continuance of Oral Argument is denied as

moot. Appeal quashed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/11/2016




                                  -3-